Citation Nr: 0100766	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Determination of proper initial rating for degenerative 
disk disease of L4-5, currently evaluated as 20 percent 
disabling.

2.  Determination of proper initial rating for chronic 
cervical spine strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran served on active duty from 
June 1995 to December 1998. 

In addition, as the Board finds that further development is 
necessary with respect to the issue of the determination of 
the proper initial rating for degenerative disk disease of 
L4-5, this issue will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
the determination of the proper initial rating for chronic 
cervical spine strain has been obtained by the RO.

2.  The veteran's cervical spine disability is productive of 
only mild functional loss, and the x-ray evidence shows he 
has a normal cervical spine.  The veteran's disability is not 
characterized by moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5290 (2000); see DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see Fenderson v. West, 12 Vet. App. 119 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that, with 
respect to the issue of the determination of the proper 
initial rating for chronic cervical spine strain, all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has been given the opportunity to have a 
personal hearing, as discussed below.  The Board is not aware 
of any additional relevant evidence that has not been 
obtained and associated with the claims file.  Under these 
circumstances, the Board finds that no further duty to assist 
the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Additionally, the Board observes that the U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2000).  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 
49, 55-57 (1990). 

Additionally, when evaluating musculoskeletal disabilities, 
such as in this case, the VA may, in addition to applying the 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, in an April 1999 rating decision, the veteran 
was awarded service connection for chronic cervical spine 
strain and assigned a 10 percent initial evaluation under 
Diagnostic Code 5290, effective December 1998.  At present, 
the veteran is seeking an initial rating in excess of 10 
percent for his chronic cervical spine strain. 

With respect to the applicable law, under Diagnostic Code 
(DC) 5290, a 10 percent evaluation is awarded for slight 
limitation of motion of the cervical spine.  For the veteran 
to be entitled to a 20 percent initial rating for his chronic 
cervical spine strain, the evidence must show that he has 
moderate limitation of motion of the cervical spine.  
Additionally, a 30 percent evaluation is awarded for severe 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.71a, DC 5290 (1999). 

In this case, although the veteran's service medical records 
are negative for any neck problems during service, the 
veteran reported during the September 1999 RO hearing that he 
injured his neck in 1997 during an airborne operation and 
that he has had neck symptomatology since then.  In support 
of his contentions, he has submitted written statements from 
his ex-wife, neighbor, and S.J. generally indicating that the 
veteran's symptomatology has worsened over time.

With respect to the post-service medical evidence, a February 
1999 VA spine examination report shows the veteran reports 
tightness or tenseness in his neck which builds up until the 
neck pops.  This may happen several times a day.  At the time 
of the examination, the veteran was not using a neck brace.  
Upon physical examination, the veteran did not present 
evidence of postural abnormalities or fixed deformities.  The 
veteran's neck range of motion was 0 to 72 degrees of 
rotation to the right, 0 to 70 degrees of rotation to the 
left, 0 to 33 degrees of right bending, 0 to 21 degrees of 
left bending, 0 to 43 degrees of extension, and 0 to 58 
degrees of flexion.  On neurological examination, he had good 
motor sensory function, and 2+ of deep tendon reflexes, 
symmetrically.  And, upon x-ray examination, the veteran had 
a normal cervical spine.  The veteran's diagnosis was chronic 
cervical spine strain with mild functional loss.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased initial rating in excess of 10 percent for the 
veteran's chronic cervical spine strain.  Specifically, the 
Board acknowledges that the veteran currently reports 
tightness or tenseness in his neck which builds up until the 
neck pops and which happens several times a day.  As well, 
the evidence shows the veteran has limited neck range of 
motion.  However, the medical evidence also shows that the 
veteran's neck disability is productive of only mild 
functional loss, and that he has a normal cervical spine, as 
per x-ray examination.  As such, the veteran's claim for an 
increased initial rating in excess of 10 percent for chronic 
cervical spine strain is denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000); see Fenderson v. West, 12 Vet. 
App. 119 (1999).

In arriving at this conclusion, the Board took into account 
38 C.F.R. §§ 4.40 and 4.45, which require consideration of 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability, see also DeLuca v. Brown, 8 Vet. App. 202, 204- 
07 (1995).  However, the Board found that the veteran's 
current award for his cervical spine disability provides for 
the veteran's painful motion and/or weakened movement.  And 
thus, as the evidence does not show the veteran suffers from 
additional functional loss due to pain or weakness caused by 
his disability, an increased initial rating in excess of the 
veteran's current award is not warranted under 38 C.F.R. § 
4.40, 4.45, 4.59, and DeLuca v Brown, 8 Vet. App. 202 (1995). 

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R.
§ 3.321(b) (1999), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's cervical spine disability 
does not constitute an "exceptional case" as to allow for 
the assignment of an extraschedular rating.  The record does 
not show that the veteran's cervical spine disability 
subjects him to frequent periods of hospitalization.  And, 
although it could be argued that the veteran's cervical spine 
disability makes it more difficult for him to perform his 
current employment at Tulsa Refurbishment Operations, the 
evidence simply does not show that his cervical spine 
disability, per se, interferes with his employment to an 
extent greater than that which is contemplated by the 
assigned rating, as discussed above.  As is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

An initial rating in excess of 10 percent for the veteran's 
chronic cervical spine strain is denied.


REMAND

With respect to the issue of the determination of the proper 
initial rating for degenerative disk disease of L4-5, the 
veteran claims that his back disability is more severely 
disabling than reflected in the currently assigned 20 percent 
initial rating.  A preliminary review of the record discloses 
that additional action by the RO is required before the Board 
can adjudicate the veteran's claim.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

As discussed above, disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R.
§ 4.1 (2000). Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran appeals the initial 
rating assigned after a grant of service connection, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
must be considered whether or not they were raised by the 
veteran as required by the holding of the United States Court 
of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.

In this case, the evidence includes medical records from the 
Muskogee and Tulsa VA Medical Centers dated from February 
1999 to May 1999 which contain February 19, 1999 notations 
indicating that the veteran had been doing well since his in-
service surgery, but that he was involved in an altercation 
with two people.  The veteran was shoved up against the wall 
and reported increased pain since then.  He also indicated 
that the pain was aggravated upon extended standing or 
walking.  Upon examination, he was found to have minimal 
tenderness in the right lumbo-sacral area, and was prescribed 
the issuance of a cane and a lumbar spine brace.  
Furthermore, the examiner noted that the veteran had been off 
of work for a few days due to his back symptomatology, and 
that the goal was for the veteran to return to work.  
However, the evidence neither indicates an expected date for 
the veteran's return to work, nor shows when the veteran in 
fact returned to work.  

In this regard, during the September 9, 1999 RO hearing, the 
veteran indicated that he was working for Tulsa Refurbishment 
Operations in Claremore and that his employer had made 
concessions due to his chronic low back disability.  
Additionally, the veteran indicated during the hearing that 
he had applied for VA Vocational Rehabilitation and 
Counseling, but that his application was still pending as of 
the day of the hearing.

As such, the RO must attempt to contact the veteran's 
employer and obtain all information, including specific 
dates, regarding the veteran's absence from his employment 
due to illness during 1999.  The employer must also provide 
information regarding any concessions that they allow due to 
the veteran's low back disability.  Subsequently, the RO 
should arrange for the veteran to undergo a VA examination to 
accurately evaluate the level of disability due to the 
service-connected degenerative disk disease of L4-5, as 
opposed to other nonservice-connected disorders.  The 
examiner should explain the percentage or degree of 
functional and occupational impairment that represents 
impairment due solely to the service-connected disability.  
And, if the examiner is not able to distinguish the 
symptoms/degree of impairment due to the service-connected 
degenerative disk disease of L4-5 from any other nonservice-
connected disorders, the RO should consider the decision of 
Mittleider v. West, 11 Vet. App. 181 (1998) (prescribing 
that, under such circumstances, the reasonable doubt doctrine 
dictates that all psychiatric symptoms be attributed to the 
service-connected disability) in the adjudication of the 
claim.  Furthermore, in re-adjudicating the veteran's claim, 
the RO should take into consideration the procedural 
requirements outlined in 38 C.F.R. § 3.321(b)(1), See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996), Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995), and Fenderson v. West, 12 
Vet. App. 119 (1999). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran 
and obtain specific information 
regarding the name and address of his 
employer during 1999, and all dates 
that he was absent from work during 
1999 due to his degenerative disk 
disease of L4-5.  Subsequently, the RO 
should contact the veteran's employer 
and obtain all information, including 
specific dates, regarding the veteran's 
absence from his employment due to 
illness during 1999.  The employer must 
also provide information regarding any 
concessions that they allow due to the 
veteran's low back disability.  If the 
search for this information has 
negative results, the claims file must 
be properly documented with information 
obtained from the veteran and/or the 
veteran's employer indicating the 
reasons why the information could not 
be obtained.

2.  The RO should contact the veteran 
and obtain information regarding the 
status of his application for VA 
Vocational Rehabilitation and 
Counseling.  Subsequently, the RO should 
obtain and associate with the claims 
file the veteran's VA Vocational 
Rehabilitation and Counseling records, 
if any.  If the search for the mentioned 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies) indicating that these 
records were not available.

3. (a)  The RO should schedule the 
veteran for a VA examination to 
accurately evaluate the level of 
disability due to the service-connected 
degenerative disk disease of L4-5, as 
opposed to other nonservice-connected 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected degenerative disk 
disease of L4-5.  

(b)  It is requested that the VA examiner 
explain the percentage or degree of 
functional and occupational impairment 
that represents impairment due solely to 
the service-connected disability.  If the 
examiner is not able to distinguish the 
symptoms/degree of impairment due to the 
service-connected degenerative disk 
disease of L4-5 from any other 
nonservice-connected disorders, including 
any injuries sustained during the 
February 1999 altercation discussed 
above, the examiner should so indicate.  
With respect to service-connected 
degenerative disk disease of L4-5, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lumbar spine due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  
Furthermore, on the basis of both current 
examination findings and a thorough 
review of all records in the claims file, 
the examiner should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected degenerative disk 
disease of L4-5, and its effect on the 
veteran's employment and other life 
activities, as defined by 38 C.F.R. 
§ 3.321 (2000).  The examination report 
must include the rationale for all 
opinions expressed.

4.  The RO should ascertain that the 
above requested development has been 
performed in compliance with this REMAND.  
If the development is deficient in any 
manner, immediate corrective action 
should be taken.

5.  The RO should readjudicate the 
veteran's claim of the determination of 
the proper initial rating for 
degenerative disk disease of L4-5, taking 
into consideration any additional 
evidence, the procedural requirements of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), 
Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996), Mittleider v. West, 
11 Vet. App. 181 (1998), and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.




The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

